Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

3.	Currently amended claim 1, (4/6/2022), previous claims 2-3, 5-13, 43, and new claim 48, (4/6/2022), are pending and under consideration by the Examiner.
	Claims 4, 14-42, and 44-47 have been canceled.

4.	Receipt of Applicant's arguments and amendments filed on 4/6/2022 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 4/6/2022:
(i)	the rejection of claims 1-3, 5-13, and 43  under 35 U.S.C. 112(a), for lack of enablement; and
(ii)	the rejection of claims 1-3, 5-13, and 43  under 35 U.S.C. 112(b).

6.	Claims 1-3, 5-13, 43, and 48 are allowable.
7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of increasing the anti-inflammatory window size of an IL-10 therapy in a patient suffering from an IL-10-related disease or disorder, comprising administering an effective amount to the patient a single chain IL-10 (scIL-10) polypeptide comprising an amino acid sequence arrangement from N-terminus to C- terminus in accordance with Formula 1: 
(first monomer subunit)-LINKER-(second monomer subunit) 
Formula 1
wherein the first monomer subunit and the second monomer subunit may be independently selected from: SEQ ID NO: 1; or SEQ ID NO: 1 comprising at least one amino acid substitution, wherein the at least one amino acid substitution is at an amino acid position of SEQ ID NO: 1 that is selected from: amino acid position 22, amino acid position 41, amino acid position 87, and any combination thereof with the proviso that at least one of the first monomer subunit or the second monomer subunit comprises at least one amino acid substitution; wherein LINKER is an amino acid linker of between about 1 and about 100 amino acids in length; and wherein scIL-10 is optionally covalently attached to a fusion partner, thereby increasing the anti-inflammatory window size in the patient suffering from an IL-10-related disease or disorder.
The method as recited in the claims is free of the prior art by virtue of the product administered. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of treating an IL-10 related disease or disorder.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646